THIS application for a writ of prohibition against the respondents, is a companion case to cause No. 12,657,People v. District Court, 89 Colo. 78, 299 P. 1, decided at this term. The same questions of law and fact are involved in both cases. The present application concerns the alleged unlawful release from imprisonment of Weimer D. Nutt and the other the alleged unlawful release of George West. Counsel for the respective parties are the same in both cases.
Our determination in cause No. 12,657 settles the present case. The judgment of the court therefore is, that the writ of prohibition should be, and it is, granted. *Page 90